             Case 2:19-cv-00258-NDF Document 1 Filed 12/17/19 Page 1 of 5




 MarkA.Klaassen
                                                                       oSR#|f,«
 United States Attorney                                               miKcn
 JONATHAN C. COPPOM (WY Bar # 7-5548)
 Assistant United States Attorney
 P.O. Box 668
 Cheyenne, WY 82003-0668
 (307) 772-2124
 jonathan.copponi@usdoj.gov

                        IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,

                      Plaintiff,

      V.                                                 Case No


ONE HK-SP89 SHORT-BARRELED
RIFLE, SERIAL NO. 21-14886,

                      Defendant.



                    VERIFIED COMPLAINT FOR FORFEITURE IN REM



        The United States of America, through Assistant United States Attorney Jonathan C.

 Coppom, for its Complaint asserts:

                    NATURE OF THE ACTION AND DEFENDANT IN REM


        1.      This is an action to forfeit and condemn to the use and benefit of the United States

 one HK-SP89 short-barreled rifle bearing serial number 21-14886 (SP89).

        2.      The Defendant, SP89, is a 9mm semi-automatic handgun modified with a

 side-folding stock; its rifled barrel is about 4,5 mches long and, as modified, its total length is

 about 22 inches.
Case 2:19-cv-00258-NDF Document 1 Filed 12/17/19 Page 2 of 5
Case 2:19-cv-00258-NDF Document 1 Filed 12/17/19 Page 3 of 5
Case 2:19-cv-00258-NDF Document 1 Filed 12/17/19 Page 4 of 5
Case 2:19-cv-00258-NDF Document 1 Filed 12/17/19 Page 5 of 5
